Citation Nr: 1008867	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran testified before the 
undersigned via video conference from the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied service 
connection for a back disability; the Veteran appealed to the 
Board.

2.  In a September 1991 decision, the Board denied service 
connection for a back disability.

3.  In a February 1999 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen service connection for a back disability; the Veteran 
appealed to the Board.

4.  In an October 2000 decision, the Board reopened the 
Veteran's claim of service connection for a back disability, 
but remanded that matter for additional development.  

5.  In an August 2002 decision, the Board denied service 
connection for a back disability.  

6.  Evidence submitted since the Board's August 2002 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision, in which the Board denied 
service connection for a back disability, is final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
Board's August 2002 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
back disability, the Veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

In a June 1990 rating decision, the RO denied service 
connection for a back disability.  The Veteran appealed to 
the Board.  In a September 1991 decision, the Board denied 
service connection for a back disability on the basis that 
the Veteran's account of injuring his back while lifting 
patients as a medic during service were unsubstantiated; and 
that current diagnoses of arthritis and disc disease were not 
shown to be related to service.  The Board's decision is 
final.  38 U.S.C.A. § 7104(b).  

Thereafter, the Veteran attempted to reopen his claim.  
However, in a February 1999 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
back disability.  The Veteran again appealed to the Board.  

In an October 2000 decision, the Board reopened the Veteran's 
claim of service connection for a back disability, but 
remanded that matter for additional development.  In an 
August 2002 decision, the Board determined that even though 
there were no service treatment records available for review, 
the Veteran's account of sustaining an inservice back injury 
as a medic, while lifting patients, was consistent with the 
circumstances of his service.  However, there was no evidence 
of any follow-up treatment for a back injury or of recurrent 
symptoms until 1970, which was 15 years after his separation 
from service.  At that time, his symptoms were attributed not 
to an inservice injury, but to a post-service on-the-job 
injury.  The current diagnoses were osteoarthritis and disc 
disease of the spine.  The Board further determined that the 
most probative evidence of records indicated that the current 
symptoms were residuals of the on-the-job injury and 
otherwise were due to his preexisting congenital defect 
(spina bifida), not aggravated during service, and his 
repeated loading and unloading of freight during his 30 year 
career (post-service) as a freight driver.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of duplicate copies of medical records and lay evidence; new 
medical evidence showing continued diagnoses of arthritis and 
disc disease of the spine; new lay evidence showing 
continuity of symptoms since service, and a February 2008 VA 
treatment record which noted that "We have treated his 
chronic low back pain symptoms that started when he was in 
service in the Korean War time.  He lifted many patients as a 
medical technician and he reported being injured at that time 
and continues with a long history of back pain."  

In viewing the additional evidence, the Board initially notes 
that the duplicate copies of prior medical records and lay 
correspondence are not "new evidence."  

The new lay evidence includes statements from lay relatives 
who stated that the Veteran began having back problems during 
service.  Some of these persons had previously submitted 
statements; thus, their correspondence is cumulative.  
However, his sister in law, who had not previously submitted 
a statement, recalled that during service, the Veteran had 
written his mother to tell her of his inservice back injury 
and she (his sister in law) read the letter.  Since that 
time, the Veteran had continued to have back problems.  This 
evidence is new and also material to the Veteran's claim as 
it tends to show continuity of symptoms (of an inservice back 
injury) after service, a missing element when the Board 
rendered its decision in 2002.  

The new medical evidence establishes the continued diagnoses 
of back disabilities.  In addition, the 2008 report tends to 
show that the current diagnoses are related to the inservice 
back injury and does not attribute them to spina bifida.  
This evidence is also material since the Board in 2002 found 
that the probative evidence did not relate current back 
symptoms to service, but rather to a post-service on-the-job 
injury.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence indicates that an inservice 
back injury (already conceded by VA) resulted in a lasting 
back disability, the symptoms of which continued after 
service to the present time, and that current diagnoses were 
related to the inservice back injury.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995; but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

New and material evidence has been received since the Board's 
August 2002 decision; thus, the claim is t reopened.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The claim of service connection for a back disability has 
been reopened.  However, in reviewing the evidence that was 
the basis for reopening the claim, the Board notes that the 
new lay and medical evidence did not address the post-service 
on-the-job back injury.  Because this case presents complex 
medical and unresolved factual questions and since the Board 
is precluded from reaching its own unsubstantiated medical 
conclusions, further development is required.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that current diagnoses of 
arthritis and disc disease had their 
clinical onset during service or are 
related to any in-service disease, event, 
or injury, including when the Veteran's 
injured his back lifting patients as a 
medic.  

The examiner should also comment on the 
Veteran's post-service on-the-job back 
injury in explaining the etiology of 
current diagnoses.  If the current 
diagnoses are even in part related to the 
inservice injury, the examiner should so 
state.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Then, the RO should readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


